PER CURIAM.
Edwardo Valle appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We reverse and remand for an evidentiary hearing.
First, we find that appellant has alleged the requisite “threat of deportation.” See Weir v. State, 823 So.2d 245 (Fla. 4th DCA 2002). Second, the record before this *662court does not refute appellant’s allegation that he was not advised of the potential deportation consequences of his plea to criminal charges in case no. 97-7630. Accordingly, we reverse the trial court’s order summarily denying relief and remand the case for an evidentiary hearing.
SHAHOOD, TAYLOR and HAZOURI, JJ., concur.